United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3598
                        ___________________________

                             United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                              Brandon Devon Wilson,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                            Submitted: October 16, 2017
                               Filed: March 19, 2018
                                   [Unpublished]
                                   ____________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

       Brandon Wilson pleaded guilty to possession with intent to distribute cocaine
base, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C). The district court1 found

      1
        The Honorable Linda R. Reade, then Chief Judge, United States District Court
for the Northern District of Iowa.
that he was responsible for 603 grams of cocaine base under the sentencing
guidelines, and determined an advisory range of 168 to 210 months’ imprisonment.
Wilson sought a sentence at the bottom of the range; the court sentenced him at the
top, to 210 months.

       Wilson appeals the sentence, arguing that it is substantively unreasonable
because the district court ignored two mitigating factors. In particular, he complains
that the court gave no weight to the facts that he cooperated with the government
(albeit without providing substantial assistance under USSG § 5K1.1) and that he
lacked parental guidance as a youth, because his father was absent and his mother was
a drug addict.

       We review the reasonableness of Wilson’s sentence under a deferential abuse-
of-discretion standard, Gall v. United States, 552 U.S. 38, 51 (2007), and we presume
that a sentence within the advisory guideline range is reasonable. United States v.
Bauer, 626 F.3d 1004, 1010 (8th Cir. 2010); see Rita v. United States, 551 U.S. 338,
347 (2007). Although the court did not specifically discuss Wilson’s asserted
cooperation and lack of parental guidance, the information was presented to the court
at the hearing, and the court stated that it “considered everything [it knew] about Mr.
Wilson” before sentencing him. But in explaining the sentence, the court emphasized
certain aggravating factors—Wilson’s continued participation in the drug trade, his
violent criminal history, and his noncompliance with conditions of supervision—that
the court evidently found more significant than Wilson’s proffered mitigating
circumstances. The district court “has substantial latitude to determine how much
weight to give the various factors under § 3553(a),” United States v. Ruelas-Mendez,
556 F.3d 655, 657 (8th Cir. 2009), and we see no basis to declare an abuse of
discretion in the court’s decision to impose a sentence of 210 months’ imprisonment.2


      2
       Wilson also submitted a pro se supplemental brief, but it is Eighth Circuit
policy not to consider multiple filings from a litigant who is represented by counsel.

                                         -2-
      The judgment of the district court is affirmed.
                     ______________________________




United States v. Conklin, 750 F.3d 773, 775 (8th Cir. 2014).

                                        -3-